UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: September 30, 2009 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 9/30/09 (Unaudited) COMMON STOCKS (98.7%)(a) Shares Value Australia (1.9%) BlueScope Steel, Ltd. 7,148,264 $18,318,893 Westfield Group 1,576,424 19,203,890 Belgium (1.9%) KBC Groupe SA (NON) 459,757 23,109,929 UCB SA 314,761 13,293,394 Brazil (0.6%) Cia Brasileira de Meios de Pagamento 917,362 9,100,115 Companhia Brasileira de Meios de Pagamento 144A 197,300 1,957,191 Canada (1.4%) Agrium, Inc. 193,160 9,678,797 Nexen, Inc. 741,051 16,887,165 China (2.5%) China National Materials Co., Ltd. 11,487,000 9,755,006 Industrial & Commercial Bank of China 23,924,000 17,930,048 Longtop Financial Technologies Ltd. ADR (NON) 172,800 4,917,888 Renhe Commercial Holdings Co., Ltd. 22,110,000 4,436,277 Sohu.com, Inc. (NON) (S) 151,900 10,447,682 Yingde Gases Group Co. 144A (NON) 888,000 802,154 Finland (1.1%) Nokia OYJ 1,447,055 21,296,627 France (13.4%) Alstom SA 178,543 13,038,929 AXA SA 795,321 21,546,359 BNP Paribas (Rights) (NON) 470,385 1,019,471 BNP Paribas SA (S) 470,385 37,610,216 Christian Dior SA 226,466 22,385,485 France Telecom SA 1,099,932 29,323,529 Renault SA (NON) 237,719 11,092,707 Societe Generale 291,373 23,467,764 Total SA 665,786 39,588,942 UBISOFT Entertainment (NON) 872,540 16,534,054 Unibail-Rodamco (R) 56,514 11,747,654 Vivendi SA 1,046,832 32,414,879 Germany (7.4%) Bayerische Motoren Werke (BMW) AG 327,161 15,786,166 Deutsche Post AG 1,636,596 30,676,879 HeidelbergCement AG 144A (NON) 70,915 4,594,232 Henkel AG & Co. KGaA 548,372 23,625,318 MTU Aero Engines Holding AG 350,049 16,588,116 Porsche Automobil Holding SE (Preference) 447,614 35,232,369 RWE AG 174,289 16,199,373 Greece (0.8%) Public Power Corp. SA (NON) 660,049 14,701,617 Hong Kong (3.1%) Cheung Kong Holdings, Ltd. 1,193,000 15,022,232 Esprit Holdings, Ltd. 1,974,900 13,244,884 Link REIT (The) (R) 6,274,074 13,803,722 Noble Group, Ltd. (S) 10,231,000 17,631,897 Ireland (0.7%) Kerry Group PLC Class A 473,899 13,566,570 Italy (1.7%) Mediaset SpA 1,639,263 11,474,566 Prysmian SpA 1,146,553 21,524,937 Japan (19.3%) Aisin Seiki Co., Ltd. 987,600 23,898,750 Astellas Pharma, Inc. 787,000 32,391,600 Casio Computer Co., Ltd. 1,339,500 10,946,976 Daito Trust Construction Co., Ltd. 213,800 9,320,989 East Japan Railway Co. 216,100 15,543,877 Fujitsu, Ltd. 2,770,000 17,969,566 Hitachi, Ltd. (NON) 1,020,000 3,123,769 Japan Retail Fund Investment Corp. (R) 1,139 6,190,812 Japan Tobacco, Inc. 11,415 38,934,235 Jupiter Telecommunications Co., Ltd. 14,907 14,447,650 KDDI Corp. 4,927 27,759,308 Mitsui & Co., Ltd. 764,700 9,968,387 Mitsui Fudosan Co., Ltd. 715,000 12,003,881 Nintendo Co., Ltd. 51,700 13,240,951 Nippon Telegraph & Telephone (NTT) Corp. 616,800 28,518,577 Ono Pharmaceutical Co., Ltd. 211,900 11,004,599 ORIX Corp. 402,850 24,533,282 ORIX Corp. 144A (NON) 34,940 2,127,821 Sankyo Co., Ltd. 291,500 18,227,384 Suzuken Co., Ltd. 483,500 16,690,837 Tokyo Gas Co., Ltd. 4,773,000 19,836,028 Toyo Suisan Kaisha, Ltd. 580,000 15,740,994 Norway (1.9%) DnB NOR ASA (NON) (S) 1,889,525 21,926,631 StatoilHydro ASA 668,232 15,056,692 Singapore (0.7%) Singapore Airlines, Ltd. 1,332,800 13,041,349 South Korea (2.4%) Hana Financial Group, Inc. 506,720 17,390,724 KT Corp. 192,810 6,642,305 Samsung Electronics Co., Ltd. 15,897 10,963,832 Shinhan Financial Group Co., Ltd. (NON) 269,830 10,801,016 Spain (4.4%) Banco Bilbao Vizcaya Argentaria SA 1,247,103 22,152,505 Banco Santander Central Hispano SA 2,915,783 46,968,599 Endesa SA 363,977 12,035,319 Obrascon Huarte Lain SA 138,478 3,862,151 Switzerland (10.9%) Credit Suisse Group 752,423 41,777,059 Nestle SA 1,486,452 63,385,207 Roche Holding AG 399,918 64,683,531 Zurich Financial Services AG 175,318 41,730,289 Taiwan (0.8%) Hon Hai Precision Industry Co., Ltd. 2,909,000 11,636,000 Radiant Opto-Electronics Corp. 3,782,610 4,479,936 United Arab Emirates (0.9%) Aldar Properties PJSC 6,495,029 10,628,165 DP World, Ltd. 13,221,376 7,403,971 United Kingdom (20.9%) BAE Systems PLC 6,637,879 37,098,747 Barclays PLC 1,951,094 11,554,086 BG Group PLC 1,340,964 23,329,334 BHP Billiton PLC 971,932 26,569,258 BP PLC 7,253,718 64,200,953 BT Group PLC 12,497,940 26,003,839 Cairn Energy PLC (NON) 329,981 14,719,111 Cobham PLC 1,517,829 5,317,706 Compass Group PLC 2,610,732 15,974,316 Dana Petroleum PLC (NON) 409,173 9,181,437 GlaxoSmithKline PLC 1,930,624 37,991,104 Marks & Spencer Group PLC 2,882,528 16,705,433 Reckitt Benckiser Group PLC 552,617 27,046,894 Royal Bank of Scotland Group PLC 6,976,566 5,912,427 TUI Travel PLC 4,601,522 18,750,618 Vedanta Resources PLC (S) 481,592 14,660,388 WPP PLC 2,114,357 18,172,232 Xstrata PLC 2,102,940 31,049,101 Total common stocks (cost $1,629,970,524) $1,907,800,461 U.S. TREASURY OBLIGATIONS (0.1%)(a)(i) Principal amount Value U.S. Treasury Notes 3 5/8s, May 15, 2013 $1,045,000 $1,133,794 U.S. Treasury Notes 6 1/2s, February 15, 2010 463,000 477,784 Total U.S. treasury obligations (cost $1,611,578) $1,611,578 SHORT-TERM INVESTMENTS (3.2%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.47% and due dates ranging from October 1, 2009 to October 9, 2009 (d) $59,003,241 $59,003,100 SSgA Prime Money Market Fund (i) 80,000 80,000 U.S. Treasury Bills for effective yields ranging from 0.46% to 0.48%, November 19, 2009 860,000 859,442 U.S. Treasury Bills, zero%, December 17, 2009 (i) 1,230,000 1,229,754 Total short-term investments (cost $61,172,296) $61,172,296 TOTAL INVESTMENTS Total investments (cost $1,692,754,398)(b) $1,970,584,335 FORWARD CURRENCY CONTRACTS TO BUY at 9/30/09 (aggregate face value $317,687,607) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $132,023,454 $124,854,722 10/21/09 $7,168,732 British Pound 15,278,967 15,468,155 10/21/09 (189,188) Danish Krone 14,404,329 14,347,408 10/21/09 56,921 Euro 65,346,270 63,559,243 10/21/09 1,787,027 Japanese Yen 45,073,426 44,081,607 10/21/09 991,819 Norwegian Krone 930,023 887,444 10/21/09 42,579 Singapore Dollar 5,772,143 5,696,691 10/21/09 75,452 Swedish Krona 50,862,674 48,792,337 10/21/09 2,070,337 Total $12,003,679 FORWARD CURRENCY CONTRACTS TO SELL at 9/30/09 (aggregate face value $232,595,243) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $8,445,534 $7,982,367 10/21/09 $(463,167) British Pound 24,526,973 24,831,574 10/21/09 304,601 Canadian Dollar 24,260,951 24,039,324 10/21/09 (221,627) Euro 16,425,016 15,938,294 10/21/09 (486,722) Hong Kong Dollar 29,888,558 29,889,749 10/21/09 1,191 Japanese Yen 26,318,816 25,529,124 10/21/09 (789,692) Norwegian Krone 27,074,547 25,809,273 10/21/09 (1,265,274) Singapore Dollar 4,766,853 4,711,081 10/21/09 (55,772) Swedish Krona 1,253,822 1,203,089 10/21/09 (50,733) Swiss Franc 73,573,604 72,661,368 10/21/09 (912,236) Total $(3,939,431) Key to holding's abbreviations ADR American Depository Receipts NOTES (a) Percentages indicated are based on net assets of $1,932,143,537. (b) The aggregate identified cost on a tax basis is $1,745,645,076, resulting in gross unrealized appreciation and depreciation of $292,298,760 and $67,359,501, respectively, or net unrealized appreciation of $224,939,259. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At September 30, 2009, the value of securities loaned amounted to $56,322,323. The fund received cash collateral of $59,003,100 which is pooled with collateral of other Putnam funds into 3 issues of short-term investments. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $6,584 for the period ended September 30, 2009. During the period ended September 30, 2009, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $193,973,741 and $200,919,212, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Securities purchased with cash or received, that were pledged to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at September 30, 2009. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. The fund had the following industry concentration greater than 10% at September 30, 2009 (as a percentage of net assets): Banking 11.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings) . Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2009, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding contracts at period end are indicative of the volume of activity during the period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $1,277,827 at September 30, 2009. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At September 30, 2009, the fund had a net liability position of $1,515,908 on derivative contracts subject to the Master Agreements. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,469,039 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. In September 2006, Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") was issued. ASC 820 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of ASC 820 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2009: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $ $37,522,783 $ Belgium 36,403,323 Brazil 11,057,306 Canada 26,565,962 China 16,167,724 32,121,331 Finland 21,296,627 France 259,769,989 Germany 142,702,453 Greece 14,701,617 Hong Kong 59,702,735 Ireland 13,566,570 Italy 32,999,503 Japan 372,420,273 Norway 36,983,323 Singapore 13,041,349 South Korea 45,797,877 Spain 85,018,574 Switzerland 211,576,086 Taiwan 16,115,936 United Arab Emirates 18,032,136 United Kingdom 404,236,984 Total common stocks Short-term investments 80,000 61,092,296 U.S. Treasury Obligations 1,611,578 Totals by level $ Level 1 Level 2 Level 3 Other financial instruments: $ Other financial instruments include forward currency contracts and receivable purchase agreements. The following is a reconciliation of Level 3 assets as of September 30, 2009: Change in net Net Balance as of Accrued unrealized Net transfers in Balance as of June discounts/ Realized appreciation/ purchases/ and/or out September 30, 2009  premiums gain/(loss) (depreciation)  sales of Level 3 30, 2009  Other financial instruments: $  Includes $(27,455) related to Level 3 securities still held at period end. Includes amount payable under receivable purchase agreement. Market Values of Derivative Instruments as of September 30, 2009 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $12,534,504 $4,470,256 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 25, 2009 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 25, 2009
